internal_revenue_service number release date index number ------------------- --------------- --------------------------------------------------- ------------------------------------ in re --------------- ---------------------------------- -------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-104867-04 date february --------------- ------------------------------------- ------------------------------------------ ---------------------- ------------ ------------ ------------ ---------------- legend a b c d m months n days country x country y dear ---------------- this is in response to your letter dated date as supplemented by additional submissions dated date date and date requesting rulings on the proper treatment of certain inter-company receivables under sec_956 and sec_1442 of the internal_revenue_code representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts a a u s_corporation is the parent of a u s consolidated and worldwide group and is engaged in the production of unique products which have few if any substitutes these products are manufactured via a complex unique and delicate manufacturing process that requires long lead times the rulings contained in this letter are based upon information and the manufacturing process is conducted in two stages the first stage is due to the long lead times the delicate nature of the manufacturing process and plr-104867-04 conducted by a in the united_states a then sells the product to c a disregarded_entity owned by b a country x subsidiary_corporation of a c conducts the second stage of the manufacturing process at its plant in country y and then sells the finished product to d a u s wholly-owned subsidiary_corporation of a the fragile and unique nature of the final product it is necessary for d to keep an m month supply of the finished goods in its warehouse in the united_states to insure against an interruption in supply therefore c and d would like to extend the payment terms so that d purchases the products up front and pays for the products when they are sold m months later d would be required to pay c interest during the interim period ruling requested group of which a or its successor is the parent held by c or any successor to its business or operations arising from the purchase of products produced by c in country y will not constitute an investment in u s property for purposes of sec_956 to the extent that i the amount of such obligations does not exceed the amount of inventory held in the united_states at the end of each month when d closes its books and ii such obligations are not outstanding for a period exceeding m months d also requests a ruling that d or any member of the consolidated_group of which a or its successor is the parent will not be required under sec_1442 to withhold federal tax at the percent rate imposed by sec_881 or lesser rate imposed by any applicable treaty on amounts that it will pay to c or any successor to its business or operations which represent interest on the intercompany obligations described in the above ruling_request law and analysis d requests a ruling that an obligation of d or any member of the consolidated sec_956 sec_951 requires that a u s shareholder of a controlled_foreign_corporation who owns stock in such corporation on the last day of the corporation’s taxable_year include in its gross_income various items including the amount determined under sec_956 with respect to such shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_951 a controlled_foreign_corporation is any foreign_corporation if more than of the total combined voting power of all classes of stock of such corporation entitled to vote or more than of the total value of the stock of such corporation is owned directly indirectly or constructively by u s shareholders on any day during the taxable_year of plr-104867-04 such foreign_corporation sec_957 a u s shareholder is a united_states_person who owns directly indirectly or constructively or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation sec_951 a united_states_person includes a domestic_corporation sec_957 and sec_7701 the amount determined under sec_956 with respect to any u s shareholder for any taxable_year is generally the excess of such shareholder’s pro_rata share of the average of the amounts of u s property held directly or indirectly by the controlled_foreign_corporation as of the close of each quarter of such taxable_year over i the amount of previously_taxed_income described in sec_959 with respect to such shareholder or ii such shareholder’s pro_rata share of the applicable_earnings of such controlled_foreign_corporation sec_956 u s property is defined to include an obligation of a united_states_person sec_956 sec_956 however provides certain exceptions to the definition of u s property specifically sec_956 provides that u s property does not include any obligation of a united_states_person arising in connection with the sale or processing of property if the amount of such obligation outstanding at no time during the taxable_year exceeds the amount which would be ordinary and necessary to carry on the trade_or_business of both the other party to the sale or processing transaction and the united_states_person had the sale or processing transaction been made between unrelated persons the regulations further provide that w hether the amount of an obligation is ordinary and necessary is to be determined from all the facts and circumstances in each case sec_1_956-2 unlike sec_1_956-2t which excludes from u s property certain obligations arising from the provision of services and specifically provides that the amount of the obligation will be considered to be ordinary and necessary to the extent the receivables are paid within days sec_1_956-2 contains no such safe_harbor in tam extended payment terms were held to be ordinary and necessary for purposes of sec_1_956-2 where alcohol which required three years of aging before it could be sold was purchased in advance by a u s distributor so that the distributor could use the lifo accounting_method which was otherwise prohibited by law as long as the canadian subsidiary owned the inventory payment was due in monthly installments until the alcohol was ready for sale and shipped to the u s distributor pursuant to this payment method it was expected that of the parent’s obligation would be paid within three years and that would be repaid within four years in holding these payment terms to be ordinary and necessary the tam concluded that plr-104867-04 assuming that the new contract reflects a purchase_price which unrelated persons might agree to the entire amount of the obligation outstanding at the time during the taxable years in question was both ordinary and necessary to effectuate the purchase by the u s parent and the sale by the cfc of the base inventory because the amount of the obligation outstanding was reduced monthly as the base was blended with other alcohols and shipped to the u s parent in this case taxpayer has represented that due to the long manufacturing lead times and the delicate and unique nature of the products it is necessary to store m months of supply with the distributor furthermore the taxpayer has represented that due to the low margins typical of a distributor it is both ordinary and necessary to provide m month payment terms to correspond with the actual sale of the products based on these representations the m month obligations obtained by c in exchange for the sale of its products to d will not constitute an investment in u s property for purposes of sec_956 to the extent that i the amount of such obligations does not exceed the amount of inventory held in the united_states at the end of each month when d closes its books and ii such obligations are not outstanding for a period exceeding m months sec_1441 a foreign_corporation is generally subject_to a tax of percent on u s source interest_income that is not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_881 the payor of such income is required to withhold a percent tax at the source sec_1442 u s source interest_income includes interest_paid by a domestic_corporation sec_861 a payment on an original_issue_discount oid_obligation is subject_to the percent tax to the extent that such oid accrued while the obligation was held by a foreign_corporation sec_881 under sec_1273 oid is defined as the excess of a debt instrument’s stated_redemption_price_at_maturity over the issue_price a debt instrument’s stated_redemption_price_at_maturity is the sum of all payments provided by the debt_instrument other than qualified_stated_interest payments sec_1_1273-1 in the case of a debt_instrument with a term that is not more than one year from the date_of_issue no payments of interest are treated as qualified_stated_interest payments sec_1_1273-1 thus obligations with a term of less than one year are treated as oid obligations for purposes of sec_871 and sec_881 the term oid_obligation does not include a ny obligation payable days or less from the date_of_original_issue without regard to the period held by the taxpayer sec_871 the sec_1441 regulations clarify that i nterest or original_issue_discount from sources within the plr-104867-04 united_states on certain short-term obligations described in sec_871 or sec_881 is exempt from withholding under sec_1441 sec_1 b iv in this case the proposed intercompany obligations will have a maximum term of n days a period that is less than a year from the date_of_issue thus such obligations are treated as oid obligations under sec_1273 and sec_1_1273-1 however under the exception for certain short-term obligations contained in sec_871 such obligations are excluded from the definition of oid for purposes of sec_871 and sec_881 accordingly interest payments on these obligations are not subject_to tax under sec_881 and are exempt from withholding_tax under sec_1441 sec_1_1441-1 and sec_1_1442-1 successor is the parent held by c or any successor to its business or operations arising form the purchase of products produced by c in country y will not constitute an investment in u s property for purposes of sec_956 to the extent that i the amount of such obligations does not exceed the amount of inventory held in the united_states at the end of each month when d closes its books and ii such obligations are not outstanding for a period exceeding m months parent will not be required under sec_1442 to withhold federal tax at the percent rate imposed by sec_881 or lesser rate imposed by any applicable treaty on amounts that it will pay to c or any successor to its business or operations which represent interest on the intercompany obligations described in the above ruling_request d or any member of the consolidated_group of which a or its successor is the an obligation of d or any member of the consolidated_group of which a or its based on the information submitted and the representations made this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104867-04 a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your first and second representatives sincerely s valerie mark lippe senior technical reviewer cc intl office of the associate chief_counsel international cc -------------------------- --------------------
